            Case 1:18-cv-02921-JMF Document 433 Filed 10/29/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,
                                                           18-2921 (JMF)
              Plaintiffs,

      v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

              Defendants.

 -------------------------------------------------------

 NEW YORK IMMIGRATION
 COALITION, et al.,                                        18-5025 (JMF) (Consolidated Case)

              Plaintiffs,

      v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

              Defendants.



    RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF PROPOSED AMICUS
        THE FRED T. KOREMATSU CENTER FOR LAW AND EQUALITY

           Proposed amicus curiae the Fred T. Korematsu Center for Law and Equality, by its

attorneys and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, hereby states that it is

a non-profit educational institution under Section 501(c)(3) of the Internal Revenue Code

without a parent corporation and that no publicly traded corporation owns ten percent or more of

any of its stock.
        Case 1:18-cv-02921-JMF Document 433 Filed 10/29/18 Page 2 of 2



DATED: October 29, 2018                           Respectfully submitted,

                                                   /s/ Robert H. Pees


Robert S. Chang (pro hac vice)                    Robert H. Pees (SDNY No. RP0393)
Lorraine Bannai (pro hac vice)                    Alice Hsu (SDNY No. AH9093)
Ronald A. Peterson Law Clinic                     Akin Gump Strauss Hauer & Feld LLP
Seattle University School of Law                  One Bryant Park
901 12th Ave.                                     New York, NY 10036
Seattle, WA 98122                                 Telephone: 212-872-1072
Telephone: 206-398-4025                           Facsimile: 212-872-1002
Facsimile: 206-398-4261                           rpees@akingump.com
changro@seattleu.edu                              ahsu@akingump.com
bannail@seattleu.edu
                                                  Geoffrey J. Derrick (SDNY No. GD7137)
Attorneys for Proposed Amici Curiae               Akin Gump Strauss Hauer & Feld LLP
Norman Y. Mineta, the Sakamoto sisters, and       1333 New Hampshire Avenue, N.W.
the Fred T. Korematsu Center for Law and          Washington, D.C. 20036-1564
Equality                                          Telephone: 202-887-4597
                                                  Facsimile: 202-887-4288
Albert Fox Cahn (SDNY No. AC3482)                 gderrick@akingump.com
Council on American-Islamic Relations,
  New York, Inc.                                  Attorneys for Proposed Amici Curiae
46-01 Twentieth Avenue                            Norman Y. Mineta, the Sakamoto sisters, the
Queens, New York 11105                            Council on American-Islamic Relations, New
Telephone: 646-665-7599                           York, Inc., and the Fred T. Korematsu Center
acahn@cair.com                                    for Law and Equality

Attorney for Proposed Amicus Curiae
Council on American-Islamic Relations,
New York, Inc.




                                              2
